Citation Nr: 0931712	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-14 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1994 to May 
1996 with 2 years, 4 months, and 5 days of prior active 
service.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 2008 for further development.  The Veteran 
appeared at a June 2008 Board hearing at the RO.  A 
transcript is of record.    

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims she is totally disabled due to her only 
service-connected disability, described for rating purposes 
in an October 2007 rating decision as major depressive 
disorder without psychotic features with trichotillomania. 

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340(a).  
Provided that if there is only one such disability, it shall 
be ratable at 60 percent or more, and, if there are two or 
more disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more. 38 C.F.R. § 
4.16(a).  If a veteran fails to meet the applicable 
percentage standards provided in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. § 4.16(b).

The Board's July 2008 remand included a direction to the 
effect that if the Veteran was no longer employed, a VA 
psychiatric examination should be scheduled.  A July 2009 
supplemental statement of the case is to the effect that the 
Veteran's claim continues to be denied, in part, because an 
April 2009 Report of Contact with the Veteran showed the 
Veteran to be gainfully employed.  However, the claims file 
includes a June 10, 2009 communication from the Veteran to 
the effect that she was currently not working due to her 
illness.  It therefore appears that an examination as 
directed by the Board is still appropriate.  

Moreover, the evidence in this case appears to document 
numerous days of leave from the Veteran's jobs over a period 
of time.  Here, the only service-connected disability is 
rated 50 percent disabling.  Thus, the percentage criteria 
listed under 38 C.F.R. § 4.16(a) have not been met.  However, 
in view of the overall evidence the Board believe the case 
should be referred to the Director, Compensation and Pension 
Service to determine whether the veteran is nevertheless 
unemployable by reason of his service-connected disability.  
See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of her service- 
connected psychiatric disability, and its 
impact on her ability to obtain and 
retain substantially gainful employment.  
It is imperative that the claims file be 
made available to the examiner for 
review.

All examination findings should be 
clearly reported to allow for application 
of VA's rating criteria.

After reviewing the record and examining 
the veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's service-
connected psychiatric disability renders 
the veteran unable to secure and follow 
substantially gainful employment.

2.  After completion of the above, and 
any additional development deemed 
necessary by the RO, the RO should review 
the expanded record and determine whether 
entitlement to a higher schedular rating 
is warranted.  The RO should then submit 
the TDIU claim to the Director, 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 4.16(b).

3.  After a determination is made by the 
Director, Compensation and Pension 
Service, if the benefit sought remains 
denied, then the veteran and her 
representative should then be furnished 
an appropriate supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


